DETAILED ACTION
This office action is in response to the initial filing dated October 1, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	an imaging device configured to capture and output first captured images (claims 1 and 17);
	a facial recognition unit configured to execute a process (claim 1);
	an occupant determination unit configured to determine a driving state (claim 1); and
	a loss determination unit configured to generate a second alert request (claim 1);
	a first loss determination unit configured to generate the third alert request (claims 9 and 10); and 
	a second loss determination unit configure to generate the fourth alert request (claims 9 and 10), and 
	a traveling control apparatus configured to control traveling (claims 15 and 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the limitations are interpreted as below with all citations referring to PG Pub #2021/0101605:
	an imaging device configured to capture and output first captured images (Paragraph [0037] teaches a camera);
	a facial recognition unit configured to execute a process (Paragraphs [0041] and [0077] teach an occupant monitoring ECU);
	an occupant determination unit configured to determine a driving state (Paragraphs [0080]-[0082] teach an occupant monitoring ECU); and
	a loss determination unit configured to generate a second alert request (Paragraphs [0083]-[0087] teach an occupant monitoring ECU);
	a first loss determination unit configured to generate the third alert request (Paragraphs [0083]-[0087] teach an occupant monitoring ECU); and 
	a second loss determination unit configure to generate the fourth alert request (Paragraphs [0083]-[0087] teach an occupant monitoring ECU), and 
	a traveling control apparatus configured to control traveling (Paragraph [0071] teaches a controller and specifically a drive ECU).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 17 recite recognizing at least a part of a face of the occupant in the first captured images acquired from the imaging device, determining a driving state of the occupant on a basis of a second captured image among the first captured images acquired from the imaging device, the second captured image being a captured image in which at least the part of the face of the occupant is recognizable, generating a first alert request in a case where the occupant is determined, on a basis of the driving state of the occupant, as not being in a state of being able to drive the vehicle, and generating a second alert request in a case where a third captured image occurs two or more times among the first captured images acquired from the imaging device, the third captured image being a captured image in which at least the part of the face of the occupant is unrecognizable, wherein the alarm is configured to output the alert to the occupant on a basis of the first alert request and the second alert request.
	The prior art of record does not teach, suggest, or render obvious the claimed limitations. Specifically, the closest art of record relates to the claimed subject matter as seen below:
	Ricci et al. (US PG Pub #2014/0309870) teach detecting an acceptable image of a face from a stream of images and using the acceptable image for facial recognition (Paragraph [0826]) and providing a failure notification if there is no acceptable image of the face (Paragraph [0834]). This differs from the claimed subject matter in that it does not generate a second alert request in a case where a third captured image occurs two or more times among the first captured images.
	Carpenter et al. (US PG Pub #2015/0189233) teaches determining a face in an image (Paragraph [0036]) and prompting a user to manually label a face when a detected face is unable to be recognized after 2 or 3 attempts (Paragraph [0043]). This differs from the claimed subject matter in that the 2 or 3 attempts are with respect to identifying a user based on a detected face, not 2 or 3 attempts at detecting a face in an image.
	Kuwahara (US PG Pub #2013/0050816) teaches obtaining an image and attempting to detect a face once every several seconds where 3 failed successive attempts result in storing the image associated with the failed attempt (Paragraphs [0033] and [0034]). This differs from the claimed subject matter in that the attempts at facial detection are not multiple images from the same stream of images that is used for facial recognition and driver state determination.
	Fujioka et al. (US PG Pub #2007/0120948) teaches attempting to identify a driver in a repeated manner when the driver cannot be identified (Paragraph [0035]). This differs from the claimed subject matter in that the 2 or 3 attempts are with respect to identifying a user based on a detected face, not 2 or 3 attempts at detecting a face in an image.
	Haley (US PG Pub #2016/0224827) teaches adding a newly identified driver when facial recognition fails (claim 8).
	Sato et al. (US PG Pub #2019/0135294) teaches avoiding automated driving when facial recognition falls and the condition of the driver cannot be sufficiently monitored (Paragraph [0052]).
	Matsumura et al. (US PG Pub #2019/0163997) teaches a temporary failure of recognizing a driver face when the driver is changed or changes posture (Paragraph [0006]).
	Hashimoto et al. (US PG Pub #2021/0300401) teaches when a driver’s face is not recognized using a first driver monitoring system, that a second driver monitoring system is used to identify the driver (Paragraph [0127]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688